Citation Nr: 0808055	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1969 to November 
1972; thereafter, the veteran has an unverified period of 
service from November 1973 to June 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's claim of service connection for PTSD.  In 
October 2007, the veteran testified before the undersigned at 
a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that she was sexually assaulted at some 
time between January 1971 to November 1972, when she was 
stationed at Fort Jackson.  The veteran has suffered a stroke 
and has memory issues.  She is unable to pinpoint the exact 
date, but believes it may have been in November 1971.  

She alleges that two drill sergeants from Tank Hill, O.B.W. 
and J.W., as well as J.W.'s wife (also J.W.), lured her to 
the residence of Mr. and Mrs. W. where she was drugged and 
then sodomized/raped.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and 
former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3).

The veteran has been unable to provide supporting evidence of 
the alleged assault.  Her service medical records and her 
personnel file have been obtained, to the extent possible.

The Board notes, however, that an attempt has not been made 
to verify if the individuals who she has stated participated 
in the alleged assault were stationed at Fort Jackson during 
the pertinent timeframe.  Accordingly, an attempt should be 
made through the appropriate channels, to include the U. S. 
Army and Joint Services Records Research Center (JSRRC), to 
confirm whether the alleged attackers (full names as reported 
on page 3 of the October 2007 hearing transcript) in this 
case were stationed at Fort Jackson between January 1971 to 
November 1972 in order to verify the presence of the 
individuals at the time of the claimed incident.  Although 
the veteran did not feel that J.W.'s wife (J.W.) was in the 
military, since her memory is unclear, she should be included 
in the search.  

In addition, the veteran has been found to be disabled by the 
Social Security Administration (SSA).  The SSA records are 
not in the claims file.  VA has a statutory duty to obtain 
these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The Court has also held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ensure that all of the special 
evidentiary procedures for PTSD claims based 
on personal assault are followed, per Patton 
v. West, 12 Vet. App. 272, 278 (1999); VA 
ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, 
Part III, para. 7.46(c)(2) (October 11, 
1995); and 38 C.F.R. § 3.304(f). 

2.  An attempt should be made through the 
appropriate channels, to include the JSRRC, 
to confirm whether the alleged attackers 
(full names as reported on page 3 of the 
October 2007 hearing transcript) in this case 
were stationed at Fort Jackson between 
January 1971 to November 1972 in order to 
verify the presence of the individuals at the 
time of the claimed incident.

3.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


